Name: Commission Regulation (EEC) No 574/83 of 14 March 1983 amending Regulation (EEC) No 2049/82 on rules for determining world market prices in the peas and field beans sector
 Type: Regulation
 Subject Matter: consumption;  plant product;  economic analysis;  prices
 Date Published: nan

 15. 3 . 83 Official Journal of the European Communities No L 69/7 COMMISSION REGULATION (EEC) No 574/83 of 14 March 1983 amending Regulation (EEC) No 2049/82 on rules for determining world market prices in the peas and field beans sector HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2049/82 is hereby replaced by the following : ANNEX Coefficients of equivalence for the different quali ­ ties of soya cake THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas and field beans ('), and in particular Articles 3 (7) and 4 (3) thereof, Whereas Article 2 ( 1 ) (b) of Commission Regulation (EEC) No 2049/82 (2) provided that the price of products differing in quality from that for which the activating price has been set is to be adjusted by a coefficient as indicated in the Annex to that Regula ­ tion ; Whereas the qualities of soya cake being imported from the main producer countries outside the Community are somewhat different from the qualities used for determining the coefficients of equivalence valid at present for cake from these countries ; whereas the price relationship between the different qualities of soya cake has also changed ; whereas coefficients of equivalence should therefore be fixed that are appropriate to the new situation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, Soya cake with a protein content of Coefficients of equivalence Amount to be deducted from the price (ECU/ 100 kg) 45 or 46 % 0,750 47 or 48 % 1,250 49 or 50 % 2,500' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 March 1983 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 162, 12. 6 . 1982, p. 28 . 2 OJ No L 219, 28 . 7 . 1982, p. 36 .